Merritt, C. J.:
In the court below, this case and another case of the same title, and the case of Martha Turner plaintiff and respondent, v. Wells, Fargo & Co., defendant, and Frank Kimball, intervenor and appellant, and also the case of Martha Turner, plaintiff and respondent, v. Utah Title Insurance & Trust Company, defendant, and Frank Kirn-hall, intervenor and appellant, were tried together. The same evidence was heard and considered. The findings of fact and conclusions of law and the exceptions were substantially the same, and the same objections and exceptions to the admission of evidence, and the same assignment of errors, were made in each case. The pleadings were alike, and the basis of each action, and the facts and legal principles involved, were the same. All of these cases were submitted upon the argument and submission of the casé against the Utah Title Insurance & Trust Company *78(decided at the present term), ante, p. 61, (37 Pac. 91). Upon the authority of the decision in that case, the judgment and decree of the court below in this case is reversed, and the case remanded, with directions to the court below to enter a judgment and decree in favor of the intervenor, canceling the assignment, and delivering the same to the intervenor, and directing the clerk of the court below to pay over the money in his hands in this case as custodian of the court to the' intervenor.
Minbb, Bartoh, and Smith, JJ., concur.